PER CURIAM.
Upon review of appellant’s Anders1 brief, we affirm the revocation of probation, but remand for entry of an amended order of revocation of probation that conforms with the court’s oral pronouncement. The written revocation order states that appellant violated condition 5 of his probation as set out in the amended affidavit of violation of probation. The amended affidavit lists four violations, yet the prosecutor opted to proceed only on the battery charge, and the court only found a violation based upon appellant’s commission of a battery. The case is therefore remanded to the trial court for entry of an amended order. Appellant need not be present. See Cozart v. State, 823 So.2d 234 (Fla. 1st DCA2002).
AFFIRMED in part and REMANDED.
ERVIN, ALLEN and LEWIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).